Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 7, the reasons for allowance can be found in the action mailed 07/20/2021.
Regarding Claim 14, the prior art does not disclose or suggest the claimed electrical connector comprising a first housing adapted to accommodate an electric part and defining an upper end open in a height direction, a lower end open in the height direction, and an open accommodation chamber defined within an interior of the first housing and extending through the first housing in the height direction between the upper end and the lower end, a first interlock member movably retained in a receiving portion of the first housing distinct from the accommodation chamber, and a second interlock member positioned in a second housing, the upper open end and the lower open end of the first housing enabling a visual indication of a state of the first interlock member and the second interlock member, and a second cam mechanism adapted to convert movement of a lever in a second direction into movement of the first interlock member relative to the lever to mate the first interlock member with the second interlock member, along with the remaining elements of the claim.  
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833   
                                                                                                                                                                                         

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833